United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3499
                         ___________________________

                                     Laney Harris

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 City of Texarkana, Arkansas, A Public Body Corporate; Penny Ruth-Bell, Mayor
  of the City of Texarkana, Arkansas, Individually and in her official capacities;
      Linda Teeters, Individually and in her official capacities; Tim Johnson,
Individually and in his official capacities; Travis N. Odom, Individually and in his
  official capacities; Barbara S. Miner, Individually and in her official capacities;
            Terri Kenner Peavy, Individually and in her official capacities

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                  ____________

                             Submitted: June 18, 2020
                               Filed: June 23, 2020
                                  [Unpublished]
                                  ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Laney Harris appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action and related orders. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal. We conclude that dismissal was
proper, see Waters v. Madson, 921 F.3d 725, 734 (8th Cir. 2019) (standard of
review); and that there was no abuse of discretion in the denial of Harris’s motions
for default judgment, for leave to file a second amended complaint, or for
modification of the court’s scheduling order, see Ellingsworth v. Vermeer Mfg. Co.,
949 F.3d 1097, 1100 (8th Cir. 2020) (plaintiff who seeks to amend after deadline has
passed must show good cause); Angelo Iafrate Constr., LLC v. Potashnick Constr.,
Inc., 370 F.3d 715, 722 (8th Cir. 2004) (default judgment gives rise to inconsistent
results when defendants are similarly situated); Bradford v. DANA Corp., 249 F.3d
807, 809 (8th Cir. 2001) (movant must show good cause to modify case management
order). Harris’s appeal of the magistrate’s order imposing sanctions is not properly
before us. See McDonald v. City of Saint Paul, 679 F.3d 698, 709 (8th Cir. 2012)
(appellate court could not review magistrate’s order denying non-dispositive motion,
because appellant failed to object to order before district court).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                        -2-